Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 4,13 in the reply filed on 9/16/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,10-11,13,16,18-19 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wu (US 20180299647). 

    PNG
    media_image1.png
    465
    634
    media_image1.png
    Greyscale

Regarding claim 1, Wu teaches (Fig. 8A, Table 15, -(+)-++-) A wide-angle lens assembly comprising:
a front lens group; and
a rear lens group;
wherein the front lens group comprises a first lens having negative refractive power and a second lens having negative refractive power (810+830), wherein the first lens is a meniscus lens and the second lens comprises a concave surface facing an image side;
wherein the rear lens group comprises a third lens having positive refractive power, a fourth lens having positive refractive power, and a fifth lens having negative refractive power, wherein the fifth lens comprises a concave surface facing an object side;
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis;
wherein the wide-angle lens assembly satisfies:
13.6 mm≤f K −f 1≤25.2 mm (4.42-(-11.91));
wherein fK is an effective focal length of a lens third close to the image side and f1 is an effective focal length of the first lens.

Regarding claim 2, Wu further teaches (Fig. 8A) The wide-angle lens assembly as claimed in claim 1, wherein the front lens group further comprises a sixth lens (820) disposed between the first lens and the second lens.

Regarding claim 3, Wu further teaches (Table 15) The wide-angle lens assembly as claimed in claim 2, wherein the sixth lens is with positive refractive power.

Regarding claim 4, Wu further teaches (Table 15) The wide-angle lens assembly as claimed in claim 3, wherein the sixth lens comprises a convex surface facing the object side and a concave surface facing the image side.

Regarding claim 10, Wu further teaches The wide-angle lens assembly as claimed in claim 2, wherein the wide-angle lens assembly satisfies:
−4.2≤(f H +f 1)/f≤−3 (-18.85/4.73=-3.99);
wherein f1 is an effective focal length of the first lens, fH is an effective focal length of a lens closest to the image side, and f is an effective focal length of the wide-angle lens assembly.

Regarding claim 11, Wu further teaches (Fig. 8A) The wide-angle lens assembly as claimed in claim 2, further comprises an air gap disposed between the fourth lens and the fifth lens.

Regarding claim 13, Wu further teaches The wide-angle lens assembly as claimed in claim 1, wherein the fifth lens (860) further comprises a convex surface facing the image side (between center and edge).

Regarding claim 16, Wu further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
−11.2 mm≤f+f 1≤−5.3 mm (-7.18);
wherein f is an effective focal length of the wide-angle lens assembly and f1 is an effective focal length of the first lens.

Regarding claim 18, Wu further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
70≤Vd G +Vd H≤110 (56+37.4);
wherein VdG is an Abbe number of a lens second close to the image side and VdH is an Abbe number of a lens closest to the image side.

Regarding claim 19, Wu further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
−4.2≤(f H +f 1)/f≤−3 (-3.99);
wherein f1 is an effective focal length of the first lens, fH is an effective focal length of a lens closest to the image side, and f is an effective focal length of the wide-angle lens assembly.

Claim(s) 1-3,8,12,14-15,17,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Asami (US 20130265656). 

    PNG
    media_image2.png
    355
    555
    media_image2.png
    Greyscale

Regarding claim 1, Asami teaches (e.g., Fig. 21, Table 17, -(+)-++-) A wide-angle lens assembly comprising:
a front lens group; and
a rear lens group;
wherein the front lens group comprises a first lens having negative refractive power and a second lens having negative refractive power (L1+L3), wherein the first lens is a meniscus lens and the second lens comprises a concave surface facing an image side;
wherein the rear lens group comprises a third lens having positive refractive power, a fourth lens having positive refractive power, and a fifth lens having negative refractive power, wherein the fifth lens comprises a concave surface facing an object side;
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis;
wherein the wide-angle lens assembly satisfies:
13.6 mm≤f K −f 1≤25.2 mm (6.08-(-8.38)));
wherein fK is an effective focal length of a lens third close to the image side and f1 is an effective focal length of the first lens.

Regarding claim 2, Asami further teaches (Fig. 21) The wide-angle lens assembly as claimed in claim 1, wherein the front lens group further comprises a sixth lens (L2) disposed between the first lens and the second lens.

Regarding claim 3, Asami further teaches (Table 17) The wide-angle lens assembly as claimed in claim 2, wherein the sixth lens is with positive refractive power.

Regarding claim 8, Asami further teaches (Table 17) The wide-angle lens assembly as claimed in claim 2, wherein the second lens further comprises a concave surface facing the object side.

Regarding claim 12, Asami further teaches (Fig. 21, St) The wide-angle lens assembly as claimed in claim 2, further comprising a stop disposed between the front lens group and the rear lens group.

Regarding claim 14, Asami further teaches The wide-angle lens assembly as claimed in claim 1, further comprising a stop (St) disposed between the front lens group and the rear lens group.

Regarding claim 15, Asami further teaches (Table 17) The wide-angle lens assembly as claimed in claim 1, wherein:
the first lens comprises a convex surface facing the object side and a concave surface facing the image side;
the third lens is a biconvex lens; and
the fourth lens is a biconvex lens.

Regarding claim 17, Asami further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
−13 mm≤ff−f≤−8 mm; (-9.27);
wherein ff is an effective focal length of the front lens group and f is an effective focal length of the wide-angle lens assembly.

Regarding claim 20, Asami further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens 
assembly satisfies:
3.1≤TTL/T G≤6.4 (18.6/3);
wherein TTL is an interval from an object side surface of the first lens to an image plane along the optical axis and TG is a thickness along the optical axis of a lens second close to the image side.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami.
   	Regarding claim 7, Asami teaches all the limitations as stated in claim 3, and further teaches the first lens comprises a convex surface facing the object side and a concave surface facing the image side;
the third lens is a biconvex lens;
the fourth lens is a biconvex lens; and
the wide-angle lens assembly satisfies at least one of the following conditions:
−11.2 mm≤f+f 1 (4.21-8.38=-4.17);
−13 mm≤f f −f≤−8 mm (-5.06-4.21);
70≤Vd G +Vd H≤110 (56+18.9);
3.1←TTL/T G≤6.4 (6.2):
wherein f is an effective focal length of the wide-angle lens assembly, f1 is an effective focal length of the first lens, ff is an effective focal length of the front lens group, VdG is an Abbe number of a lens second close to the image side, VdH is an Abbe number of a lens closest to the image side, TTL is an interval from an object side surface of the first lens to an image plane along the optical axis, and TG is a thickness along the optical axis of a lens second close to the image side.
	Asami does not teach f+f-1≤−5.3 mm.
Absent any showing of criticality and/or unpredictability, having f+f 1≤−5.3 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the assembly by scaling up.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Asami by having f+f 1≤−5.3 mm for the purposes of having desired size of the assembly by scaling up.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234